Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of group I in the reply filed on 24 February 2022 is acknowledged.  The traversal is on the ground(s) that claim 1 distinguishes over the prior art, and thus has a “special technical feature” that binds the groups together.  This is not found persuasive because claim 1 does not distinguish over the prior art, as seen below.
The requirement is still deemed proper and is therefore made FINAL.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “members” that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first drive members for moving the one or more cutting members” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,9 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013-180385 in view of Supron et al.(8,960,064), Kanbe (6,302,605), Komori et al.(6,102,596), Kuramoto et al.(5,531,530) and Kobayashi (4,981,059).
At the onset, Examiner recommends that Applicant break claim 1 into multiple paragraphs for easier reading, similar to what has been done below.
JP2013-180385 shows an apparatus with most of the recited limitations, as follows; 
An apparatus for converting a sheet into a continuous strip, wherein the sheet has a sheet body extending in a longitudinal direction and having a first longitudinal edge and a second longitudinal edge extending on opposite sides of the sheet body, 

a cutting device with one or more cutting members (21) for cutting the sheet along one or more cutting lines and,
a feeding device (9-11) for feeding the sheet in a feeding direction and in a feeding plane across the one or more cutting lines, 
one or more drives (3, etc.) for providing a relative movement between the one or more cutting members and the sheet, 
one or more sensors (5,6) for detecting the first longitudinal edge and the second longitudinal edge and 
a control unit (end of paragraph 0017) that is operationally connected to the one or more drives, the feeding device and the one or more sensors for controlling the movement of the one or more cutting members relative to the sheet based on the detection of the first longitudinal edge and the second longitudinal edge by the one or more sensors to create a sequence of cuts in which the cuts are spaced apart in the feeding direction over a strip width and alternately extend in a first cutting direction transverse to the feeding direction and parallel to the feeding plane from one of the longitudinal edges towards and terminate at a transition width short of the other of the longitudinal edges to form a plurality of interconnected sheet sections (see bottom of figure 6), 
wherein the control unit is arranged for variably controlling the strip width (paragraphs 0038,0040),
wherein, for each cut of the sequence of cuts, the control unit is arranged for controlling the movement of the one or more cutting members 
As seen in strikethrough above, JP2013-180385 has all the recited features except they start the cutter mid-sheet, and then proceed to the edge.
Examiner takes Official Notice that when using a traversing cutter to cut only part of the sheet, it is old and well known to start at the edge and pull up short of the far edge (thus pulling up mid-sheet).
A first example of this is Supron, who teaches a traversing cutter (74) that starts at one edge and pulls up short of the far edge to make a partial cut (read lines 35-44, column 5).
A second example of this is Kanbe, who teaches a traversing cutter (10) that starts at one edge and pulls up short of the far edge to make a partial cut (see figure 3a).
A third example of this is Komori, who teaches a traversing cutter (29) that starts at one edge and pulls up short of the far edge to make a partial cut (lines 27-34 of column 4).
A fourth example of this is Kuramoto, who teaches a traversing cutter (21) that starts at one edge and pulls up short of the far edge to make a partial cut (see figure 1).
A fifth example of this is Kobayashi, who teaches a traversing cutter (21) that starts at one edge and pulls up short of the far edge to make a partial cut (see paragraph spanning columns 5 and 6).

It would have been obvious to one of ordinary skill to have modified JP2013-180385 by having his cutter start at the sheet edge, and pull up mid-sheet, as is well known and taught by Supron, Kanbe, Komori, Kuramoto, Kobayashi and others, since it is known for the same purpose of making partial cuts, and it is the predominate way it is done in this industry.  Most, if not all, of the above references also teach the sensors, so one of ordinary skill would have no trouble adapting the sensors of JP2013-180385 to work with the new direction of cutting.
In regard to claim 2, Supron, Kanbe, Komori, Kuramoto, Kobayashi all teach the use of disk blades.  It would have been obvious to one of ordinary skill to have further modified JP2013-180385 by employing a disk blade, since it is known for the same purpose.
With respect to claim 9, the drive members are element 3.
As for claim 32, the each of these steps is discussed above in regard to claim 1.

Made of record but not relied on are numerous additional patent documents showing pertinent cutters that make partial cuts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724